[Cite as Reynolds v. State, 2013-Ohio-3883.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

SCOTT REYNOLDS                                     JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Petitioner                                 Hon. Sheila G. Farmer, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 13CA21
STATE OF OHIO

        Respondent                                 OPINION




CHARACTER OF PROCEEDING:                        Writ of Procedendo


JUDGMENT:                                      Dismissed


DATE OF JUDGMENT ENTRY:                         September 9, 2013


APPEARANCES:


For Peitioner                                  For Respondent


SCOTT L. REYONLDS, PRO SE                      JOSEPH D. SAKS
Masison Correctional Institution               Assistant Prosecuting Attorney
#A668943                                       Knox County Prosecutor's Office
Box 740 - 1851 St. Rt. 56                      117 East High St., Ste #234
London, Ohio 43140                             Mount Vernon, Ohio 43050
Knox County, Case No. 13CA21                                                               2

Hoffman, P.J.


       {¶1}   Petitioner Scott L. Reynolds has filed a “Writ of Procedendo.” Petitioner

requests the trial court be ordered to rule on a motion filed by Petitioner on March 13,

2013. Respondent has filed a motion to dismiss arguing the relief sought has already

been obtained and arguing Petition has failed to meet the procedural requirements for a

writ of mandamus.

       {¶2}   Initially, we find Petitioner has failed to name a proper respondent.

Petitioner captioned the instant complaint as “State of Ohio v. Scott L. Reynolds.” The

State of Ohio is incorrectly listed as the Plaintiff. The State of Ohio is not the Plaintiff.

Further, in a procedendo action, the State of Ohio is not a proper respondent.

       {¶3}   To be entitled to a writ of procedendo, “a relator must establish a clear

legal right to require the court to proceed, a clear legal duty on the part of the court to

proceed, and the lack of an adequate remedy in the ordinary course of law.” Miley,

supra, at 65, citing State ex rel. Sherrills v. Cuyahoga Cty. Court of Common Pleas

(1995), 72 Ohio St.3d 461, 462. The Supreme Court has noted, “The writ of procedendo

is merely an order from a court of superior jurisdiction to one of inferior jurisdiction to

proceed to judgment. It does not in any case attempt to control the inferior court as to

what that judgment should be.” State ex rel. Davey v. Owen, 133 Ohio St. 96, *106, 12

N.E.2d 144, * *149 (1937).

       {¶4}   The Supreme Court has held, “Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed. State ex rel. Grove

v. Nadel (1998), 84 Ohio St.3d 252, 253, 703 N.E.2d 304, 305.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668.
Knox County, Case No. 13CA21                                                       3


      {¶5}   Respondent ruled on Petitioner’s March 25, 2013 motion on July 23, 2013.

      {¶6}   Because Respondent has issued a ruling on Petitioner’s motion, the

request for a writ of procedendo has become moot.

      {¶7}   For these reasons, Respondent’s Motion to Dismiss is granted.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur

                                          ___________________________________
                                          HON. WILLIAM B. HOFFMAN


                                          ___________________________________
                                          HON. SHEILA G. FARMER


                                          ___________________________________
                                          HON. PATRICIA A. DELANEY
Knox County, Case No. 13CA21                                                        4


              IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


SCOTT REYNOLDS                             :
                                           :
       Petitioner                          :
                                           :
-vs-                                       :        JUDGMENT ENTRY
                                           :
STATE OF OHIO                              :
                                           :
       Respondent                          :        Case No. 13CA21


       For the reasons stated in our accompanying Opinion, Respondent’s Motion to

Dismiss is granted. Costs to Petitioner.




                                           ___________________________________
                                           HON. WILLIAM B. HOFFMAN


                                           ___________________________________
                                           HON. SHEILA G. FARMER


                                           ___________________________________
                                           HON. PATRICIA A. DELANEY